Belfance, Judge,
concurring in judgment only.
{¶ 52} I concur in the result. In Daubert, the United States Supreme Court made clear that it is the duty of the trial court to ensure that scientific evidence is not only relevant but reliable. Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993), 509 U.S. 579, 589, 113 S.Ct. 2786, 125 L.Ed.2d 469. Prior to Daubert, Frye v. United States (C.A.D.C.1923), 293 F. 1013, was the controlling standard for admissibility of an expert opinion based on a scientific technique. Daubert at 584-585, 113 S.Ct. 2786, 125 L.Ed.2d 469. Under Frye, scientific expert testimony was not admissible unless the technique was “generally accepted” as reliable in the scientific community. Id. at 584, 113 S.Ct. 2786, 125 L.Ed.2d 469, citing Daubert v. Merrell Dow Pharmaceuticals, Inc. (C.A.9,1991), 951 F.2d 1128, 1129, quoting United States v. Solomon (C.A.9, 1985), 753 F.2d 1522, 1526. In Daubert, the court rejected the more “austere” and limiting Frye standard as incompatible with the Federal Rules of Evidence. Daubert at 589, 113 S.Ct. 2786, 125 L.Ed.2d 469. (“[A] rigid ‘general acceptance’ requirement would be at odds with the ‘liberal thrust’ of the Federal Rules and their ‘general approach of relaxing the traditional barriers to “opinion” testimony.’ ”) Id. at 588, 113 S.Ct. 2786, 125 L.Ed.2d 469, quoting Beech Aircraft Corp. v. Rainey (1988), 488 U.S. 153,169, 109 S.Ct. 439,102 L.Ed.2d 445. Notwithstanding the liberal standard of relevance reflected in the rules, the Daubert court recognized that Fed.R.Evid. 702 “contemplates some degree of regulation of the subjects and theories about which an expert may testify.” Daubert at 589, 113 S.Ct. 2786, 125 L.Ed.2d 469. Expert testimony must pertain to “scientific knowledge[,]” and hence possess evidentiary reliability. Id. at 590, 113 S.Ct. 2786, 125 L.Ed.2d 469. Furthermore, it must be relevant. Id. at 591, 113 S.Ct. 2786, 125 L.Ed.2d 469.
{¶ 53} The principles enunciated in Daubert have been adopted by the Supreme Court of Ohio in Terry v. Caputo, 115 Ohio St.3d 351, 2007-Ohio-5023, 875 N.E.2d 72, in which the court stated:
The test for reliability requires an assessment of the validity of the expert’s methodology, by applying with flexibility several factors set forth in Daubert. The trial court should first assess whether the method or theory relied upon has been tested. Next, it should consider whether the theory has been the subject of peer review, and then whether the method has a known or potential *389error rate. Finally, Daubert instructs trial courts to look at whether the theory has gained general acceptance in the scientific community. None of these factors, of course, is dispositive of the inquiry, and when gauging the reliability of a given expert’s testimony, trial courts should focus “solely on principles and methodology, not on the conclusions generated.”
(Emphasis added and citations omitted.) Terry at ¶ 25, quoting Daubert at 595, 113 S.Ct. 2786,125 L.Ed.2d 469.
{¶ 54} In determining whether Dr. Linz’s scientific knowledge would assist the trier of fact to understand the evidence or to determine a fact in issue in the case, the trial court was charged with assessing the scientific validity of the methodology employed by Dr. Linz upon which his ultimate opinion was based. In examining the testimony offered by Dr. Linz at the Daubert hearing, as well as his affidavit, it is evident that the trial court could not discern whether Dr. Linz’s methodology was scientifically valid, given that there was no substantive explanation of the scientific methodology employed in conducting the differential diagnosis. Dr. Linz did describe the questions he asked of the plaintiffs and some of the other data that he examined; however, he did not explain why the information he evaluated formed the basis of a scientifically valid methodology. Thus, in light of the lack of detail offered by Dr. Linz, it was not possible for the trial court to assess whether his differential diagnosis was conducted pursuant to a scientifically valid methodology. Dr. Linz also stated that he did not engage in the same process of evaluation that he had previously employed with other patients in diagnosing building-related illness. He also acknowledged that his prior evaluations entailed more specific testing than conducted in this case. Notwithstanding this admission, the trial court was not given any explanation as to why the process he employed in this case was also scientifically sound. Thus, while I acknowledge that the standard with respect to relevance “is a liberal one[,]” Daubert, 509 U.S. at 587, 113 S.Ct. 2786, 125 L.Ed.2d 469,1 agree that the trial court did not commit reversible error in excluding the testimony of Dr. Linz.
{¶ 55} With respect to the claims of intentional and negligent infliction of emotional distress, I concur that although the tenants alleged that they suffered severe emotional distress, they did not properly meet their burden on summary judgment to provide specific evidence that they had in fact suffered severe emotional distress. Thus, it was appropriate to grant summary judgment as to these claims. However, I disagree with paragraphs 42 and 43 of the majority opinion, wherein it is implied that the Supreme Court of Ohio has limited claims of negligent infliction of emotional distress to situations involving an actual physical calamity to the plaintiff or to bystanders to an accident. In my view, the parameters of such a claim are not so limited. See High v. Howard (1992), 64 Ohio St.3d 82, 85-86, 592 N.E.2d 818, overruled on other grounds by Gallimore v. *390Children’s Hosp. Med. Ctr. (1993), 67 Ohio St.3d 244, 617 N.E.2d 1052 (“Ohio courts have limited recovery for negligent infliction of emotional distress to such instances as where one was a bystander to an accident or was in fear of physical consequences to his own person”).